2018 IL 122598



                                         IN THE

                                SUPREME COURT

                                            OF

                          THE STATE OF ILLINOIS




                                    (Docket No. 122598)

                THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                          NELSON YOUNG, Appellant.


                             Opinion filed September 20, 2018.



        JUSTICE NEVILLE delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Thomas, Kilbride, Garman, Burke, and
     Theis concurred in the judgment and opinion.



                                         OPINION

¶1       Defendant, Nelson Young, was convicted of first degree murder (720 ILCS
     5/9-1(a)(2) (West 2004)). The circuit court of Morgan County sentenced him to
     serve a term of 40 years in prison, with 215 days of presentence custody credit, and
     also imposed certain fines and fees. Defendant subsequently filed a successive
     postconviction petition, which was dismissed on the State’s motion. On appeal,
     defendant argued, inter alia, that the circuit court erred in failing to award him the
     correct amount of presentence custody credit as required by statute.

¶2       The appellate court declined to address defendant’s claim for additional
     presentence custody credit. 2017 IL App (4th) 150575-U. This court allowed
     defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1, 2017).


¶3                                    I. BACKGROUND

¶4        In July 2005, defendant was charged with first degree murder (720 ILCS
     5/9-1(a)(2) (West 2004)) for the stabbing death of his girlfriend, Eva Marie Davis.
     After undergoing a fitness examination, defendant was found unfit to stand trial in
     December 2005. He was temporarily transferred to the Department of Human
     Services for treatment and, following a second fitness hearing, was found fit for
     trial in March 2006. Defendant was tried and convicted by a jury, and the circuit
     court sentenced him to serve 40 years in prison, with 215 days of presentence
     custody credit. The court also ordered him to pay court costs and a DNA analysis
     fee. Sometime thereafter, the clerk of the circuit court recorded additional fines
     against defendant that had not been imposed by the circuit court as part of his
     sentence.

¶5       On direct appeal, defendant argued that the circuit court erred in admitting
     other-crimes evidence. The appellate court rejected that claim and affirmed his
     conviction and sentence. People v. Young, 381 Ill. App. 3d 595 (2008).

¶6       In April 2009, defendant, pro se, filed a petition for postconviction relief under
     the Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2008)), asserting
     that his trial counsel was ineffective based on his counsel’s trial strategy, including
     decisions regarding the presentation of or objection to evidence and the failure to
     pursue defenses other than accident. The circuit court dismissed the petition as
     frivolous and patently without merit. See id. § 122-2.1(a)(2). That judgment was
     affirmed on appeal. People v. Young, No. 4-09-0486 (2011) (unpublished order
     under Illinois Supreme Court Rule 23).

¶7      In October 2014, defendant pro se filed a petition seeking postjudgment relief
     under section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West




                                              -2­
       2014)). In that petition, defendant alleged that his trial counsel was ineffective for
       failing to advise the circuit court of certain facts showing that he was unfit to stand
       trial. Defendant further asserted that his right to due process had been violated
       because he was unfit at the time of trial. As relief, defendant requested the court to
       order a psychological evaluation to determine whether he was fit at the time of trial.

¶8         The circuit court recharacterized the petition as a successive postconviction
       petition and advanced it to second-stage proceedings. 1 The court ultimately granted
       the State’s motion to dismiss. Defendant sought reconsideration, contending,
       inter alia, that the circuit court erred by recharacterizing his petition as a successive
       postconviction petition without notifying him. In addition, defendant requested that
       the court vacate the dismissal and appoint counsel to represent him at the
       second-stage proceedings. The circuit court denied defendant’s request for
       reconsideration.

¶9         On appeal, defendant raised three issues. First, he argued that the circuit court
       erred by recharacterizing his petition for relief from judgment as a successive
       postconviction petition without first admonishing him in accordance with People v.
       Pearson, 216 Ill. 2d 58 (2005). Second, he requested that the appellate court vacate
       certain fines recorded against him by the circuit clerk because they had not been
       imposed by the court as part of his sentence. Third, defendant asserted that the
       circuit court erred in calculating the amount of presentence custody credit to which
       he was entitled under section 5-4.5-100 of the Unified Code of Corrections (730
       ILCS 5/5-4.5-100 (West 2014)). With regard to this contention, defendant
       requested that the appellate court grant him 183 days of additional credit based on
       the amount of time he was held in custody prior to the imposition of his sentence.

¶ 10       The appellate court agreed with defendant on the first two issues. Accordingly,
       the appellate court vacated the dismissal of his successive postconviction petition
       and remanded the case for proper admonishments in compliance with Pearson.
       2017 IL App (4th) 150575-U, ¶¶ 34-38. The appellate court also vacated three fines
       that were recorded against defendant by the circuit clerk but were not included as
       part of the circuit court’s judgment. Id. ¶ 46. With regard to defendant’s request for

           1
            Although the petition was advanced to second-stage proceedings, the circuit court did
       not appoint counsel to represent defendant.




                                                 -3­
       additional presentence custody credit, the appellate court concluded that it lacked
       jurisdiction to consider the issue because it determined that such a claim cannot be
       raised for the first time on appeal from postconviction proceedings. As a result, the
       appellate court declined to address the merits of defendant’s claim. Id. ¶¶ 42-44.

¶ 11       Defendant appeals to this court. Additional pertinent facts will be discussed in
       the context of the issues raised on appeal.


¶ 12                                      II. ANALYSIS

¶ 13       The central issue in this appeal is whether defendant’s claim for presentence
       custody credit under section 5-4.5-100 of the Unified Code of Corrections (730
       ILCS 5/5-4.5-100 (West 2014)) is procedurally defaulted because it was asserted
       for the first time on appeal from postconviction proceedings. The determination of
       whether a claim is procedurally barred presents a question of law subject to de novo
       review. People v. Thompson, 2015 IL 118151, ¶ 25. In addition, our resolution of
       this issue requires statutory construction, which also presents a question of law that
       we review de novo. See People v. Manning, 2018 IL 122081, ¶ 16.

¶ 14       As an initial matter, we address the appellate court’s assessment of its
       jurisdiction to address defendant’s claim for presentence custody credit. See
       Thompson, 2015 IL 118151, ¶ 26 (noting that a court of review has an independent
       duty to consider jurisdiction). The appellate court refused to consider the
       custody-credit claim, stating that it “lack[ed] jurisdiction” to do so. 2017 IL App
       (4th) 150575-U, ¶ 43. That determination was mistaken. The appellate court
       obtained jurisdiction in this matter when defendant timely filed a notice of appeal
       from the dismissal of his successive postconviction petition. See Thompson, 2015
IL 118151, ¶ 26. Although the appellate court’s statement regarding its jurisdiction
       was inaccurate, the court ultimately determined that defendant’s request for
       presentence custody credit was not properly presented because such a claim could
       not be raised for the first time on appeal from postconviction proceedings. 2017 IL
       App (4th) 150575-U, ¶ 44. We, therefore, address the parties’ arguments as to the
       propriety of that conclusion.

¶ 15      Defendant argues that the appellate court erred in refusing to grant him an
       additional 183 days of presentence custody credit based on his failure to assert that




                                               -4­
       claim in prior proceedings. The State responds that the appellate court properly
       declined to address the sentence-credit claim because it had been forfeited. 2

¶ 16       The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West
       2014)) provides a remedy to criminal defendants who claim that substantial
       violations of their federal or state constitutional rights occurred in the prosecutions
       that resulted in their convictions. A postconviction proceeding is a collateral attack,
       not an appeal seeking review of the judgment. The purpose of a postconviction
       action is to permit inquiry into constitutional issues involved in the original trial
       that have not been, and could not have been, adjudicated previously upon direct
       review. Issues that were raised and decided on direct review are barred by the
       doctrine of res judicata, and issues that could have been presented on direct review,
       but were not, are procedurally defaulted. People v. Taylor, 237 Ill. 2d 356, 371-72
       (2010). Also, any claim that is not included in the original or an amended petition is
       forfeited. 725 ILCS 5/122-3 (West 2014); People v. Pendleton, 223 Ill. 2d 458, 475
       (2006); People v. Jones, 211 Ill. 2d 140, 144-45 (2004). However, a forfeited claim
       may be raised in a successive postconviction petition if the defendant can satisfy
       the cause-and-prejudice test. 725 ILCS 5/122-1(f) (West 2014); Pendleton, 223 Ill.
2d at 476; Jones, 211 Ill. 2d at 148-49.

¶ 17        In this case, it is uncontroverted that defendant’s claim for additional
       presentence custody credit under section 5-4.5-100 has been forfeited. Defendant
       did not object to the presentence-credit calculation at the time of sentencing, in his
       initial posttrial motion, in his amended posttrial motion, or in the motion seeking a
       reduction of his sentence. The issue was not raised on direct appeal as plain error or
       as the basis for a claim of ineffective assistance of trial counsel, nor was it
       presented in a timely filed section 2-1401 petition. Defendant’s initial

           2
            Throughout its brief, the State refers to defendant’s petition as seeking relief under
       section 2-1401, as it was labeled and initially presented in the circuit court. However, the
       appellate court concluded that the trial court had recharacterized that document as a
       successive postconviction petition and remanded for the necessary Pearson
       admonishments, which would not be required or appropriate for a section 2-1401 petition.
       The State has not argued that the appellate court erred in its recharacterization
       determination or that the remand was improper. Accordingly, we address the issues
       presented here under the law governing postconviction proceedings.




                                                  -5­
       postconviction petition did not assert the claim or allege that appellate counsel was
       ineffective for failing to present it on direct appeal. Finally, defendant did not
       include the claim in his successive petition, which is the subject of this appeal.

¶ 18       Defendant does not dispute that his custody-credit claim could have been raised
       in those proceedings. He argues, however, that his failure to assert the claim earlier
       is of no moment because a claim for presentence custody credit is immune to the
       rules of procedural default. In particular, defendant claims that the applicable
       statutory language and relevant Illinois jurisprudence permits the assertion of his
       claim on appeal from the dismissal of his successive postconviction petition.

¶ 19       In addressing defendant’s argument, we must construe the language codified in
       the presentence custody credit statute (730 ILCS 5/5-4.5-100 (West 2014). The
       primary objective in construing a statute is to ascertain and give effect to the intent
       of the legislature. The most reliable indicator of legislative intent is the language of
       the statute, given its plain and ordinary meaning. A court must view the statute as a
       whole, construing words and phrases in light of other relevant statutory provisions
       and not in isolation. Each word, clause, and sentence of a statute must be given a
       reasonable meaning, if possible, and should not be rendered superfluous. In
       general, courts will not depart from the statute’s plain language by reading into it
       exceptions, limitations, or conditions the legislature did not express. People v.
       Casas, 2017 IL 120797, ¶ 18.

¶ 20       Section 5-4.5-100(b) of the Unified Code of Corrections provides, in pertinent
       part, as follows:

          “the offender shall be given credit on the determinate sentence or maximum
          term and the minimum period of imprisonment for the number of days spent in
          custody as a result of the offense for which the sentence was imposed. *** The
          trial court may give credit to the defendant for the number of days spent
          confined for psychiatric or substance abuse treatment prior to judgment, if the
          court finds that the detention or confinement was custodial.” 730 ILCS
          5/5-4.5-100(b) (West 2014). 3


          3
           At the time defendant was sentenced in 2006, presentence custody credit was
       governed by section 5-8-7 of the Unified Code of Corrections (730 ILCS 5/5-8-7(b) (West




                                                -6­
¶ 21       Defendant argues that, because section 5-4.5-100 provides that the grant of
       credit is mandatory and does not include any limitation restricting when credit
       requests may be asserted, claims for sentence credit under that provision are not
       subject to forfeiture. According to defendant, claims for presentence custody credit
       must be treated in the same manner as claims for per diem monetary credit under
       section 110-14 of the Code of Criminal Procedure of 1963 (725 ILCS 5/110-14
       (West 2014)). In support of this argument, defendant relies on People v. Woodard,
       175 Ill. 2d 435 (1997), and People v. Caballero, 228 Ill. 2d 79 (2008).

¶ 22       Both Woodard and Caballero addressed the viability of claims for per diem
       monetary credit that were raised for the first time on appeal. Woodard did so in the
       context of a direct appeal (Woodard, 175 Ill. 2d at 438), and Caballero did so in the
       context of an appeal from postconviction proceedings (Caballero, 228 Ill. 2d at 81).
       In resolving each case, the court examined the language of section 110-14. Id. at 83;
       Woodard, 175 Ill. 2d at 440, 444. The per diem monetary credit statute provides, in
       pertinent part, that a person incarcerated on a bailable offense “shall be allowed a
       credit of $5 for each day so incarcerated upon application of the defendant.” 725
       ILCS 5/110-14(a) (West 2016).

¶ 23        In Woodard, the court noted that the right to monetary credit is mandatory and
       shall be granted “upon application” for it. Woodard, 175 Ill. 2d at 444. In addition,
       the court also noted that the statute imposes no limitation restricting the time frame
       during which the application must be made. Id. The Woodard court held that, under
       the plain language of section 110-14, “the statutory right to a per diem credit is
       conferred in mandatory terms while being subject to a defendant’s application. As
       such, the ‘normal rules’ of waiver do not apply [citation], and the right is
       cognizable on appeal as a matter of course subject to a defendant’s application for
       it.” Id. at 457. Lastly, after concluding that the statutory language permitted the
       defendant to initially request per diem credit on appeal, the court observed that “the
       mandatory credit in section 5-8-7(b) *** has been treated similarly” by the
       appellate court. Id.




       2006)). That section was repealed in 2009 and replaced by section 5-4.5-100. No relevant
       changes were made to the language or substance of the provisions.




                                                -7­
¶ 24        In Caballero, the court initially found that a claim for the per diem monetary
       credit under section 110-14 is a statutory right that is not cognizable under the Act.
       Caballero, 228 Ill. 2d at 87. The court went on to explain that the defendant’s credit
       request did not allege a violation of a constitutional right but was, instead, merely
       an application for a different type of statutory relief. Id. at 87-88. The court also
       noted that section 110-14 lacked a specified time frame or procedural stage for a
       defendant to make such an application and that the grant of such credit was a
       “ ‘ “simple ministerial act” ’ ” that would promote judicial economy by precluding
       further proceedings on that matter. Id. (quoting Woodard, 175 Ill. 2d at 456,
       quoting People v. Scott, 277 Ill. App. 3d 565, 566 (1996)). The court then held that
       “if, as in this case, the basis for granting the application of the defendant is clear and
       available from the record, the appellate court may, in the ‘interests of an orderly
       administration of justice,’ grant the relief requested.” Id. at 88. The Caballero court
       also acknowledged Woodard’s general observation that the appellate court had
       treated presentence custody credit and monetary per diem credit similarly. Id. at 84
       (citing Woodard, 175 Ill. 2d at 457).

¶ 25       In asserting that his custody-credit claim is not subject to procedural default,
       defendant points out that in cases decided after Caballero the appellate court has
       not been consistent in granting claims for presentence custody credit under section
       5-4.5-100 that are raised for the first time on appeal. See People v. Truesdell, 2017
IL App (3d) 150383, ¶ 19 (granting credit on appeal from postconviction
       proceedings); People v. Ross, 2015 IL App (3d) 130077, ¶¶ 22-23 (same); People v.
       Purcell, 2013 IL App (2d) 110810, ¶¶ 8-9, 18 (same); People v. Harper, 387 Ill.
       App. 3d 240, 244 (2008) (same). But see 2017 IL App (4th) 150575-U, ¶ 44
       (refusing to grant credit); People v. Morrison, 2016 IL App (4th) 140712, ¶ 19-21
       (same); People v. Nelson, 2016 IL App (4th) 140168, ¶ 39 (same). Defendant
       asserts that this divergence in our appellate court must be resolved in favor of
       allowing such claims to be presented in the appellate court even where they were
       not raised in prior proceedings. According to defendant, all of the factors that
       animated the decisions in Caballero and Woodard are present in this case and,
       therefore, the same result should obtain here. We do not agree.

¶ 26       In both Caballero and Woodard, the conclusion that a per diem credit claim
       could be asserted for the first time on appeal was specifically predicated on the fact
       that section 110-14 provided that the mandatory per diem credit is to be granted




                                                 -8­
       “upon application of the defendant” without any specified time limitation for that
       application. Caballero, 228 Ill. 2d at 83, 87-88; Woodard, 175 Ill. 2d at 444, 457. In
       contrast, section 5-4.5-100 does not provide that presentence custody credit is to be
       granted “upon application of the defendant,” nor does it contain any other language
       indicating that the normal rules of procedural default do not apply to claims for
       such credit. See 730 ILCS 5/5-4.5-100 (West 2014). Defendant argues against
       placing too much emphasis on the “upon application” phrase and stresses that it
       was just one of several reasons underlying the decisions in Caballero and
       Woodard. This argument is unpersuasive. A careful reading of those cases reveals
       that the “upon application” language was pivotal to this court’s reasoning. In fact, it
       was the lynchpin of the analysis because it demonstrated the legislature’s intent to
       permit a request for per diem credit in the appellate court, even where the issue has
       not been properly preserved for review. As this court has recognized, the inclusion
       of that statutory language was a specific and exceptional circumstance justifying a
       departure from our usual rules of procedural default. See People v. Lewis, 234 Ill.
2d 32, 42 (2009) (distinguishing the statutory basis for the decision in Woodard).
       Moreover, the general observation in Caballero and Woodard that our appellate
       court has treated the two types of sentence credit similarly does not detract from
       this conclusion. See Caballero, 228 Ill. 2d at 84; Woodard, 175 Ill. 2d at 457.
       Neither Caballero nor Woodard examined the provision governing presentence
       custody credit or specifically addressed whether that language could be construed
       to require that procedural default be excused. Because section 5-4.5-100 does not
       contain language demonstrating a legislative intent that claims for presentence
       custody credit are not subject to forfeiture, the reasoning employed in Caballero
       and Woodard does not apply.

¶ 27       Defendant urges that to treat claims for presentence custody credit differently
       from per diem credit claims is unduly harsh because the entitlement to credit that
       will reduce the amount of time a prisoner is confined involves significant liberty
       interests—concerns that are not at issue in claims for monetary credit against fines.
       We acknowledge the logic underlying defendant’s contention. However, our
       decision is grounded in the plain language of section 5-4.5-100 and the fact that the
       legislature has not included the “upon application” language that was deliberately
       included in the provision governing per diem monetary credit. See People v.
       Williams, 239 Ill. 2d 503, 510 (2011) (rejecting the argument that section 5-4.5-100




                                                -9­
       must be construed in the same manner as section 110-14, which is part of an
       entirely separate code).

¶ 28       We next address defendant’s argument that Illinois Supreme Court Rule 615(b)
       (eff. Jan. 1, 1967) permitted the appellate court to grant his claim for presentence
       custody credit despite the fact that it was raised for the first time on appeal from
       postconviction proceedings. See e.g., People v. Andrews, 365 Ill. App. 3d 696, 699
       (2006). Rule 615(b)(1) provides that a court of review may “modify the judgment
       or order from which the appeal is taken,” as limited by subsection (b)(4), which
       permits a reviewing court to “reduce the punishment imposed by the trial court.” Ill.
       S. Ct. R. 615(b)(1), (4) (eff. Jan. 1, 1967). However, the grant of authority to
       modify a judgment of the circuit court cannot be isolated from the limitation that
       immediately follows—that modification must affect the judgment from which the
       appeal is taken. The judgment at issue in this case is not the sentencing order
       entered by the circuit court in 2006. Rather, the challenged judgment is the
       dismissal of defendant’s successive postconviction petition, which did not assert
       any claim based on the miscalculation of presentence custody credit. This court has
       previously explained that, because the appellate court does not possess supervisory
       authority (see Ill. Const. 1970, art. VI, § 16 (“General administrative and
       supervisory authority over all courts is vested in the Supreme Court ***.”)), it
       cannot address postconviction claims that are not raised in the initial petition.
       People v. Jones, 213 Ill. 2d 498, 507 (2004). The same rule applies to a successive
       postconviction petition. The authority granted by Rule 615(b) presumes that the
       issue underlying the requested relief is properly before the reviewing court. That
       circumstance does not exist in cases where a statutory claim for presentence
       custody credit is presented for the first time on appeal from the dismissal of either
       an initial or a successive postconviction petition that did not assert the claim. Id.

¶ 29        Defendant also argues that the appellate court should have addressed his
       statutory claim for presentence custody credit as a motion to correct the mittimus.
       See e.g., People v. Brown, 371 Ill. App. 3d 972, 986 (2007); People v. Wren, 223
Ill. App. 3d 722, 731 (1992). This argument is misguided. As this court has
       recognized, although a circuit court may not modify its judgment after it has lost
       jurisdiction over a case, it may correct the mittimus so that it accurately reflects the
       judgment that was entered. People v. Latona, 184 Ill. 2d 260, 278 (1998). Also, the
       correction of a mittimus can be accomplished at any time. Id. This authority




                                                - 10 ­
       extends to the appellate court by virtue of Illinois Supreme Court Rule 366(a)(5)
       (eff. Feb. 1, 1994), which permits a reviewing court to enter any order that ought to
       have been made. However, the appellate court is authorized to order correction of a
       mittimus only where it is inconsistent with the judgment entered by the circuit
       court.

¶ 30       That is not the circumstance presented here. Defendant does not, and cannot,
       assert that the mittimus is inaccurate in this case because the judgment entered by
       the circuit court granted him 215 days of presentence custody credit. The relief
       defendant seeks is not correction of the mittimus but, rather, amendment of the
       sentencing judgment to reflect the correct calculation of the amount of presentence
       custody credit to which he is entitled. See 735 ILCS 5/2-1801(a) (West 2014)
       (providing that a copy of the circuit court’s judgment constitutes the mittimus).
       That is not something that can be accomplished by the appellate court on appeal
       from the dismissal of a successive postconviction petition that did not raise the
       claim.

¶ 31        As set forth above, we find no recognized exception that applies in this case to
       excuse the procedural default of the custody-credit claim. Consequently, the
       appellate court properly refused to grant the credit requested by defendant for the
       first time in his appeal from the dismissal of his postconviction petition. To the
       extent that the appellate court’s decisions in Andrews, Brown, and Wren hold to the
       contrary, they are hereby overruled.

¶ 32       Defendant has argued, in the alternative, that this court should announce a new
       rule in this opinion to allow a defendant to seek correction of a miscalculation of
       presentence custody credit at any time and at any stage of proceedings. We decline
       defendant’s request. The assertion of an error in sentencing credit is best resolved
       in the circuit court, where any factual disputes as to the proper amount of credit can
       be adjudicated. Moreover, in People ex rel. Berlin v. Bakalis, 2018 IL 122435,
       ¶ 27, this court recently referred this matter to our rules committee. The proposal
       referred to the rules committee in Bakalis encompasses defendant’s request to the
       extent that, if adopted, it will provide a mechanism that would enable defendants to
       obtain a corrected calculation of presentence custody credit in the circuit court.

¶ 33      As a second alternative argument, defendant requests that we exercise our
       supervisory authority to grant him the additional 183 days of presentence custody



                                               - 11 ­
       credit. The State does not oppose the request that we exercise our supervisory
       authority but asserts that granting the additional credit outright is inappropriate in
       this case. The State points out that an award of credit for time spent confined for
       psychiatric treatment prior to judgment is discretionary and may be granted if the
       circuit court finds that the detention or confinement was custodial. 730 ILCS
       5/5-4.5-100 (West 2014). As a consequence, the State contends that this case
       should be remanded to the circuit court for a determination of the correct amount of
       credit to which defendant is entitled. We agree that this is a question best answered
       by the circuit court.

¶ 34       Accordingly, in the exercise of our supervisory authority (Ill. Const. 1970, art.
       VI, § 16), we order the circuit court to address defendant’s claim on remand and
       determine the amount of additional presentence custody credit to which he is
       entitled. In addition, we order the circuit court to appoint counsel to represent
       defendant at the proceedings on remand.

¶ 35       Finally, we address defendant’s citation of our recent decision in People v.
       Vara, 2018 IL 121823, as it relates to the appellate court’s judgment in this case. In
       Vara, we held that the appellate court lacks jurisdiction to consider a challenge
       directed at fines recorded by the circuit clerk that were not included in the sentence.
       Id. ¶¶ 13-23, 30. As explained in Vara, although the recording of fines not imposed
       by the court is invalid, the clerk’s action is not subject to direct review because the
       appellate court is vested with jurisdiction to review only final judgments entered by
       the circuit court. Id. ¶¶ 23, 30.

¶ 36       In appealing the dismissal of his successive postconviction petition, defendant
       requested the vacatur of three fines recorded against him by the circuit clerk: the
       $50 court-finance assessment, the $10 medical-costs assessment, and the $25
       violent-crime-victims-assistance assessment. 2017 IL App (4th) 150575-U, ¶ 46.
       The State conceded the invalidity of those assessments, and the appellate court
       ordered that they be vacated by the circuit court. Id. In accordance with our
       decision in Vara, we hold that the appellate court did not have jurisdiction to
       address defendant’s challenge of the invalid assessments. Accordingly, we vacate
       the portion of the appellate court’s judgment directing that the assessments be
       vacated by the circuit court.




                                               - 12 ­
¶ 37                                  III. CONCLUSION

¶ 38       For the foregoing reasons, the judgment of the appellate court is affirmed in
       part and vacated in part, and the cause is remanded to the circuit court for further
       proceedings as ordered by the appellate court and consistent with the views
       expressed herein.


¶ 39      Appellate court judgment affirmed in part and vacated in part.

¶ 40      Cause remanded with directions.




                                              - 13 ­